 1
 2
 3
                                                                             , NOV 1 2 2019
 4                                                               I
                                                                 '   ~
                                                                           .,L•·-----
                                                                                  s. u, ~sr=-f,ir=--r-cci--'
                                                                           ':;, L ~
                                                                                      1
                                                                                    ,. c:
                                                                 i ~ - •
                                                                 : l I
                                                                              ,.,-r·,
                                                                                - , ,
                                                                                       r:,·rf·    ~     urn
                                                                                          ~ ,ICT OF CALIFORNIA
 5                                                               i...:_:____                             DEPUTY

 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No.: 19cr3424-MSB
12                                      Plaintiff,
                                                     ORDER DENYING DEFENDANT'S MOTION
13   V.                                              TO DISMISS

14   LUIS CHAVAC-BOROR,
15                                   Defendant.

16
17
18
                     Defendant Chavac-Boror is charged in a Superseding Information with
19
     violating 8 U.S.C. § 132S(a)(1) which provides, in relevant part, that Mr. Chavac-Boror,
20
     an alien, knowingly and intentionally attempted to enter the United States at any time
21
     or place other than as designated by immigration officers. Defendant moves to dismiss
22
     the information on three grounds: (1) Congress violated the non-delegation doctrine
23
     when it enacted the statute; (2) Section 1325(a)(1) is impermissibly vague in violation of
24
     the Due Process Clause; and (3) the information fails to allege the required elements of
25
     § 132S(a)(1).
26
     III
27

                                                     1
                                                                                                    19CR3424-MSB
 1          A. Non-delegation Doctrine

 2          Article 1, section 1 of the United States Constitution provides that "all legislative

 3   powers herein granted shall be vested in a Congress of the United States." The non-

 4   delegation doctrine generally forbids Congress from delegating to another branch of

 5 government "powers which are strictly and exclusively legislative." Gundy v. United
 6   States, 139 S. Ct. 2116, 2123 {2019} {quoting Wayman v. Southard, 23 U.S. {10 Wheat.)

 7   1, 42-43 (1825}}. But the Constitution does not "deny[] to the Congress the necessary

 8   resources of flexibility and practicality [that enable it] to perform its function[s]." Id.

 9   (quoting Yakus v. United States, 321 U.S. 414,425 (1944}}. Congress's authority to

10   confer substantial discretion on executive agencies to implement and enforce the laws

11   is well established. Mistretta v. United States, 488 U.S. 361, 373-74 {1989} {collecting

12   cases where delegation was upheld and noting the Supreme Court has struck down only

13   two statutes for impermissible delegation and both occurred in 1935}.

14          Congress generally cannot delegate away the inherently legislative task of

15   determining what conduct should be punished as a crime. United States v. Kozminski,

16   487 U.S. 931, 949 {1988}. The Supreme Court has held time and again, however, that

17   "Congress simply cannot do its job absent an ability to delegate power under broad

18   general directives." Gundy, 139 S.Ct at 2123. Congress can, therefore, permit an
19   executive-branch official to fill in the details of a legislative scheme as long as Congress
20   "lay[s] down by legislative act an intelligible principle to which the person or body
21
     authorized to [exercise the delegated authority] is directed to conform." Id. At 2129
22   (quoting J. W. Hampton Jr./ & Co. v. United States, 276 U.S. 394,409 {1928) {brackets in
23   original}}.
24                 1. Analysis
25
            Defendant argues that Section 1325(a) violates the nondelegation doctrine
26
     because it permits executive branch officials the discretion to determine what
27

                                                    2
                                                                                      19CR3424-MSB
1    constitutes a crime under Section 132S(a). Defendant interprets the statute to permit

2    any "immigration officer[]" to designate the times and locations where entry into the

3    United States is lawful. Defendant argues that this delegation is improper because

4    Congress failed to provide any "intelligible principle" to guide and constrain that

 5   exercise of discretion. The Government opposes arguing that Defendant's reading of

 6   the doctrine is far too broad because Congress was not required to "spell out" for the

 7   Executive Agency how to determine where and when ports of entry are open.

 8          The Court agrees with the Government's position. Defendant appears to conflate

 9   Congress's purpose in creating Section 132S(a) and the practical details of its

10   implementation. Congress determined that there should be a proper location and

11   procedure for an alien to seek admission to the United States. See 8 U.S.C. § 122S(a}(3)

12   (requiring all applicants for admission to be inspected by immigration officers).

13   Congress also established penalties for failing to follow those procedures. See 8 U.S.C.

14 §§ 1321-1330. Section 1325(a) is one such provision. The details of where and when
15   the ports of entry would be located was left to the executive agency responsible for

16   staffing the facilities.
17          Defendant attempts to read into the statute a broader delegation than actually
18   occurred by arguing that any individual immigration official can designate any piece of
19   land as a place for entry. Not so. Congress requires that aliens seeking lawful entrance
20   to the United States do so at a port of entry. See United States v. Corrales-Vasquez, 931
21   F.3d 944, 946 (9th Cir. 2019); United States v. Aldana, 878 F.3d 877, 882 (9th Cir. 2017).
22   Ports of entry can only be designated or de-designated by the Secretary of Homeland
23   Security subject to the Administrative Procedures Act. See 8 C.F.R. § 100.4(a). Ports of
24
     entry also necessarily include facilities, staffed by immigration officials that are set up to
25
     accept applications for admission. Aldana, 878 F.3d at 882. To interpret Section
26
     1325(a) to permit a border patrol agent to designate a portion of the border fence "on a
27

                                                   3
                                                                                     19CR3424-MSB
1 whim" is in direct conflict with Congress's clear statutory scheme.
2          In support of his argument, Defendant cites the Supreme Court's decision in

 3   Touby. Touby v. United States, 500 U.S. 160 (1991). At issue there was a statute that

 4   allowed the Attorney General to temporarily designate a substance as a Schedule 1

 5   Controlled Substance thereby making possession of that substance illegal. Id. at 165.

 6   The Supreme Court in Touby held that the delegation was permissible, however,

 7   because Congress provided the Attorney General factors to consider before designating

 8   a new substance. Defendant argues the delegation at issue in Section 1325(a) is similar,

 9   but Congress provided no guidance as to where ports of entry should be open and their

10   hours of operation.
11         The Court disagrees that the issue in Touby is similar to Section 1325(a). In Touby,
12   the Attorney General had the authority to make the legal possession of a substance
13   illegal. This is a discretionary act that expands the scope of criminal conduct under the
14   statute. Legislative guidance was required. The practical issues of where and when
15   ports of entry are open does not alter the scope of conduct considered criminal under
16   Section 132S(a). The type of conduct prohibited remains the same regardless of what
17   physical piece of ground a port of entry is on. Setting the location of ports of entry and
18   hours of operation only affects when and where an alien may lawfully comply with
19   Congress's directives. It does not change the scope of conduct that would subject an
20 alien to criminal liability.
21          The Government cites to the most recent Supreme Court case dealing with the
22   nondelegation doctrine to offer support for its position. In Gundy, the Court upheld a
23   delegation to the Attorney General to determine when it would be feasible to require
24   sex offenders convicted prior to the statute's enactment to register. In an analogous
25
     delegation as here, Congress determined that the registration requirements applied to
26
     pre-Act offenders but left the practical problems of implementation and when pre-Act
27

                                                  4
                                                                                   l 9CR3424-MSB
1    offenders would be required to register to the Attorney General.

2          The Court finds the type of delegation under Section 1325(a) to be analogous to

3    the delegation in Gundy. Congress determined that entering the United States outside a

4    port of entry was prohibited and properly and practically delegated authority to

5    implement Section 1325(a) to the Executive Branch, the agency that would be

6    responsible for staffing and operating the ports of entry. The Court therefore concludes

7    that the statute challenged by Defendant does not violate the nondelegation doctrine.

8          Accordingly, Defendant's Motion to Dismiss is DENIED.

9          B. Due Process Void for Vagueness Challenge

10         Defendant next argues that the Information must be dismissed because Section

11   132S(a}(l) is impermissibly vague in violation of the Due Process Clause. Defendant's
12   argument is essentially the same as the argument discussed above. Specifically,
13   Defendant contends Section 132S(a}(l) runs afoul of the Constitution because it allows
14   "immigration officers" to decide on a "whim" what places and times to designate for
15   entry. This, Defendant argues, at least permits arbitrary enforcement and subjects the
16   statute to a facial attack.
17         A statute can be impermissibly vague for either of two independent reasons.
18   First, if it fails to provide people of ordinary intelligence a reasonable opportunity to
19   understand what conduct it prohibits. Hill v. Colorado, 530 U.S. 703, 732 (2000}.
20   Second, if it authorizes or even encourages arbitrary and discriminatory enforcement.
21   Id. But if "it is clear what the ordinance as a whole prohibits," Grayned v. City of
22   Rockford, 408 U.S. 104, 110 (1972), speculation about possible vagueness in
23   hypothetical situations not before the Court will not support a facial attack on a statute
24
     when it is surely valid "in the vast majority of its intended applications." Hill, 530 U.S. at
25   733 (quoting United States v. Raines, 362 U.S. 17, 23 (1960)).
26
           As the Government points out, Defendant is charged with "attempting" to enter
27

                                                   5
                                                                                     19CR3424-MSB
1    the United States at a location other than as designated. Consequently, the

2    Government argues that how the area was designated is irrelevant to this prosecution.

3    The Court agrees.

 4         Defendant's argument that the statute is impermissibly vague because any

 5   "immigration officer" can designate any piece of land to be a port of entry is

 6   inconsistent with the overall statutory scheme. Reading Section 132S(a) in a vacuum

 7   may lead one to that conclusion. But it is a basic canon of statutory interpretation that

 8   a statute must be read in its context and with a view to its place in the overall statutory

 9   scheme. Corra/es-Vazquez, 931 F.3d at 949. Ports of entry are identified by federal

10   regulation. See 8 C.F.R. § 235.1 and§ 100.4(a). Ports of entry necessarily require

11   facilities where immigration officers can accept applications for admission from aliens.

12 See Aldana, 878 F.3d at 882. Moreover, the process to designate a port of entry
13   requires formal action by the Secretary of Homeland Security. See, e.g., Opening of

14   Boquillas Border Crossing and Update to the Class B Port of Entry, 77 Fed. Reg. 76346-

15   01, 2012 WL 6707619 (2012} (providing notice of a proposed rule to create a border

16   crossing in Big Bend National Park}.
17         Given the formal procedures required to designate and de-designate a port of

l8   entry, and Congress's determination that a port of entry is the only place an alien may
19   lawfully seek admission, the Court finds that Section 132S(a)(l} is surely valid in the vast
20   majority, if not all, of its intended applications and Defendant's argument is insufficient
21   to support a facial attack.
22         Accordingly, Defendant's Motion to Dismiss is DENIED.
23         C. Elements of§ 1325(a)(1)
24
           Defendant argues the information must be dismissed because it fails to allege the
25
     elements of§ 132S(a)(l}. Defendant identifies an element that the Government failed
26
     to charge: that Defendant knew he was an alien.
27

                                                  6
                                                                                    19CR3424-MSB
1          Parties' Contentions.

2       Defendant argues that a recent Supreme Court decision requires the Information to

3    be dismissed because the Government failed to allege that he "knew he was an alien" at

4    the time of the alleged offense. See generally Reha if v. United States, 139 S.Ct. 2191

5    (2019). Rehaif involved a prosecution under 18 U.S.C. § 922(g) for possession of a

6    firearm by an "alien ... unlawfully in the United States." Id. at 2194. The Supreme

7    Court held that because only a "knowing violation" of the statute constituted a crime,

8    the Government was required to prove both that the defendant knew he possessed a

9    firearm and that he knew his own status. Id.

10      The Government disagrees arguing that Rehaif is inapplicable because it turned on

11   the statutory construction of the firearms statute. The Government also argues the

12   underlying policy concerns at issue in Rehaif are markedly different from this case,

13   further making Rehaif inapplicable.

14      1. Legal Standard

15      A charging document must include the "essential facts constituting the offense

16   charged[.]" Fm. R. CRIM. P. 7(c)(1). A charging document "that tracks the words of the

17   statute violated is generally sufficient" to allege the elements of an offense, but
18   "implied necessary elements, not present in the statutory language" must be included.
19   United States v. Jackson, 72 F.3d 1370, 1380 (9th Cir. 1995).
20      Whether a criminal statute that is silent as to mens rea requires the Government to
21   prove that the defendant acted knowingly is a question of Congressional intent. Rehaif,
22   139 S. Ct. at 2195. To determine Congress's intent, courts begin with the "longstanding
23   presumption, traceable to the common law, that Congress intends to require a
24   defendant to possess a culpable mental state regarding 'each of the statutory elements
25   that criminalize otherwise innocent conduct."' Id. (quoting United States v. X-Citement
26
     Video, Inc., 513 U.S. 64, 72 (1994)). The presumption applies even when Congress does
27

                                                    7
                                                                                    19CR3424-MSB
 1   not specify any scienter in the statutory text, but "applies with equal or greater force

 2   when Congress includes a general scienter provision in the statute itself." Id.

 3             a. Rehaif

 4      The defendant in Rehaif was charged with violating 18 U.S.C. § 922(g), which bars

 5   certain persons, including aliens who are "illegally or unlawfully in the United States,"

 6   from possessing firearms. A separate provision of Title 18 provides that anyone who

 7   "knowingly violates" section 922(g) is subject to fine or imprisonment for up to 10 years.
 8   18 U.S.C. § 924(a)(2).

 9         Read together, sections 922(g) and 924(a)(2) explicitly provide that only a

10   "knowing" violation of the statute will constitute a criminal act. The issue before the

11   Supreme Court was therefore limited to the scope of that knowledge requirement. It

12   was undisputed that the Government must prove that the defendant knew he

13   possessed a firearm. The Court limited its inquiry as to whether the Government must

14   also prove that the defendant knew he was an alien "unlawfully in the United States."

15   Rehaif, 139 S. Ct. at 2194.

16         The Supreme Court held that applying the express scienter requirement to the
17   defendant's status was consistent with the statutory construction of§§ 922(g) and

18   924(a)(2). Id. The Court also found that application of the knowledge requirement to
19   the defendant's status furthered the underlying goal of the Court to "help[] separate
20   wrongful from innocent acts." Id. at 2197.
21
           The Court explained that, "[a]ssuming compliance with ordinary licensing
22
     requirements, the possession of a gun can be entirely innocent." Id. It was only the
23
     defendant's status as an "alien ... unlawfully in the United States" that converted his
24
     conduct into a criminal act. Id. Specifically, the Court found that defendant's status was
25
     the "crucial element" that made his conduct unlawful. Id. The Court further noted that
26
     "[w]ithout knowledge of that status, the defendant may well lack the intent needed to
27

                                                  8
                                                                                   l 9CR3424-MSB
 1   make his behavior wrongful. 11 Id.

 2      2. Analysis

 3            a. Relevant Status

 4         Defendant argues   that "just as in Rehaif, his status as an alien is what separates
 5   lawful from unlawful behavior." Defendant's argument fails to make an important

 6   distinction between the relevant status at issue in Rehaif, and his own status. In Rehaif,

 7   the defendant's relevant status was that he was an alien "unlawfully in the United

 8   States." Here, at issue is Defendant's status as an "alien."

 9         Contrary to Defendant's argument, Rehaif's violation of§ 922(g) did not turn on

10   his status as an alien. An "alien" is any person not a citizen or national of the United

11   States. 8 U.S.C. § 1101(a)(3). Section 922(g) does not prohibit an alien who is lawfully

12   present from possessing a firearm. See 18 U.S.C. § 922(g)(S) ("It shall be unlawful for
13   any person ... who, being an alien, is illegally or unlawfully in the United States). The

14   Supreme Court in Rehaif held that the Government must prove Reha if knew he fell into

15   the relevant status group that made his conduct unlawful. Knowing whether or not he

16   was an alien would not have put Rehaif on notice that he was violating Section 922(g).
17   The outcome determinative factor was whether or not Rehaif knew he was "unlawfully
18   in the United States."
19         Section 1325 does not require proof that the defendant was unlawfully in the
20   United States. The Court further notes that Defendant is only charged with attempted
21   unlawful entry. On that basis, the Court concludes that the rationale in Rehaif is not
22   directly applicable to a prosecution under§ 1325 and does not require the Government
23
     to allege or prove that Defendant knew he was an alien.
24
           In Rehaif, the Supreme Court concluded that but for defendant's status, the
25
     possession of a firearm could have been "entirely innocent. 11 Rehaif, 139 S. Ct. at 2197.
26
     The defendant's status was the "crucial element" that made his conduct unlawful. Id.
27

                                                  9
                                                                                    19CR3424-MSB
1    Here, however, Defendant's conduct would have violated the law regardless of his

2    alienage. His alleged conduct in attempting to enter the United States at a non-

3    designated location was not "entirely innocent." See id. On that basis, the Court further

4    finds that the analysis in Reha if is not applicable. For the reasons stated herein,

 5   Defendant's Motion to Dismiss is DENIED.

 6
 7   IT IS SO ORDERED.

 8   Dated: November 12, 2019
                                                                                 }
 9                                             MICHAELS. BERG                   (
10                                             U.S. Magistrate Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                                  10
                                                                                     19CR3424-MSB
